RESOLUCIÓN
A la moción de reconsideración, no ha lugar.
Así lo pronunció y manda el Tribunal y certifica el Subsecretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se unió el Juez Asociado Señor Ortiz. El Juez Presidente Señor Pons Núnez emitió un voto particular a favor de la reconsideración, al cual se une el Juez Asociado Señor Alonso Alonso, quien además emitió un voto particular. El Juez Asociado Señor Rebollo López emitió una opinión en la cual concluye que el Tribunal no está en estos momentos en posición de resolver la referida moción de reconsideración por carecer de los hechos y elementos de juicio necesarios para así hacerlo. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton, inhibidos.
(Fdo.) Heriberto Pérez Ruiz

Subsecretario General

*364-0-